DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/788,092, filed on February 11, 2020. In response to Examiner's Final Rejection of November 29, 2021, Applicant on December 29, 2021, amended Claims 1, 8 and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 8 and 15. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-20.

Response to Arguments
Applicant's Arguments/Remarks filed December 29, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 29, 2021.

Regarding the 35 U.S.C. 101 Rejection, Applicants submits that under the January 2019 Revised Guidance, claims 1- 20 are patent eligible. Even assuming for purposes of this discussion that the claims are purportedly directed to a judicial exception, i.e., an abstract idea, under revised Step 2A, Prong Two, independent claims 1, 8 and 15, individually, integrate the recited judicial exception into a practical application of the exception since they reflect an improvement to the conventional methods for generating accurate priorities for support tickets (pg. 13-16, Applicant Remarks)

In response, Examiner respectfully disagrees. As stated in the Advisory Action, Applicant’s arguments have been fully considered. However, Examiner finds Applicant's arguments are directed towards using additional elements (i.e. a trained machine learning model) as tools to improve an existing business process of generating priorities for support tickets. As mentioned, Examiner strongly encourages Applicant to integrate the use of re-trained and/or refined machine learning models (par. 00100 of the specification) into the independent claims such that the claim will sufficiently integrate the abstract idea into a practical application. 
Examiner welcomes the opportunity to discuss this matter during an Application Interview to advance prosecution. 

Applicant’s arguments, see pg. 16-19, filed December 29, 2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are directed towards a system, claims 8-14 are directed towards a computer-implemented method and claims 15-20 are directed towards a non-transitory computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating priorities for support tickets.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication; convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel; determine a first channel-specific value by executing a first type of channel-specific conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event, wherein the first channel periodically increased or periodically decreased a magnitude of an impulse; determine a second channel-specific value by executing a second type of channel-specific conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event and generate, using the first channel-specific value and the second channel-specific value, a priority for the support ticket constitutes methods based on commercial or legal interactions. The recitation of a non-transitory computer readable medium storing a plurality of instructions executable by processors and trained machine learning does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims 8 and 15 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving the support ticket communications and output the priority, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a non-transitory computer readable medium storing a plurality of instructions executable by processors and channels at a high-level of generality such 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including processor(s), a non-transitory computer readable medium storing a plurality of instructions executable by processors and a computer program product amount to no more than a recitation of generic computer elements utilized to perform generic Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification Fig 5, [0122]; [0126]; [0132]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 1-7, 9-14 and 16-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1, 8 and 15.  Therefore claims 1-7, 9-14 and 16-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al. U.S. Publication No. 2018/0108022 [hereinafter Bandera], and further in view of Boss et al., U.S. Publication No. 2020/0228452 [hereinafter Boss].

Referring to Claim 1, Bandera teaches: 
A system for generating priorities for support tickets (Bandera, [0030]), “process of prioritizing problem tickets assigned to a support engineer based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets”, the system comprising:
one or more processors (Bandera, [0041]; [0043]);
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to (Bandera, [0 041]; [0043]):
determine, by the first channel, a first channel-specific value by executing a first type of channel-specific conversion of the first impulse and any impulses for the first channel that are converted from data that is determined for a support ticket event (Bandera, [0036]), “Problem ticket score 232 represents a numeric value corresponding to problem ticket 220. Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points 
determine, by the second channel, a second channel-specific value by executing a second type of channel-specific conversion of the second impulse and any impulses for the second channel that are converted from the data that is determined for the support ticket event (Bandera, [0036]; [0052]-[0053]; [0032]; [0078]); 
generate, using the first channel-specific value and the second channel-specific value, a priority for the support ticket (Bandera, [0038]), “Problem ticket manager 218 places problem ticket 220 in prioritized list of problem tickets 236 based on problem ticket score 232…”; (Bandera, [0051]), “To prioritize the problem tickets, illustrative embodiments utilize an algorithm that combines scores from each of these three categories: 1) quantitative metrics; 2) qualitative indicators; and 3) customer tones. Illustrative embodiments award one (1) point for each of these items that is true”; (Bandera, [0030]); and 
output the priority (Bandera, [0080]), “Dashboard 402 represents a prioritized display of problem tickets”; (Bandera, [0091]), “the computer prioritizes the customer problem tickets assigned to the support engineer in a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (step 630)”; (Bandera, [0094]), “The computer also displays remaining actions to be taken with respective problem tickets that are 
Bandera teaches performing an analysis of quantitative metrics, qualitative indicators, and customer tones contained within content of respective problem tickets and listing the problem tickets in a priority order based on the analysis (see par. 0021), utilizing artificial intelligence to better identify problematic situations and expand defined set of text (see par. 0053) and converting a sequence of characters into tokens using lexical analysis (see par. 0065), however Bandera does not explicitly teach: 
train a machine learning model to determine content data, metadata, context data and their corresponding weights associated with priorities for support ticket communications, in response to receiving the support ticket communications; and  
determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication; and 
convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel, 
wherein the first channel periodically increased or periodically decreased a magnitude of an impulse. 

However Boss teaches: 
train a machine learning model to determine content data, metadata, context data and their corresponding weights associated with priorities for support ticket communications, in response to receiving the support ticket communications (Boss, [0024]), “the communication channel models 140 are generated and trained by the communication channel engine 130 while processing the input data by respective machine learning models, optionally based on respective priorities and/or weights with respect to relative contribution of each input data type to the predicting the upcoming communication content and a ; and  
determine by the trained machine learning model, content data, metadata, context data and their corresponding weights for a communication associated with a support ticket, in response to receiving the communication (Boss, [0020]), “The communication channel engine 130 utilizes the machine learning tool 170 in training the communication channel models 140 based on the input data based on use cases, such that the communication channel models 140 would be effective in providing the cognitive communication channel adaptation services for the user 101. The communication channel engine 130 utilizes the cognitive analytics tool 180 in making predictions on progresses of a user activity, a user response and/or feedback with a certain communication channel, and/or a cognitive state of the user 101 while being engaged in the current activity, based on the input data as analyzed by the machine learning tool 170”; (Boss, [0057]), “The communication channel engine 130 utilizes a machine learning tool 170 and the cognitive analytics tool 180 in making the prediction, for example, by use of a context analysis on the weighted input data”; (Boss, [0055]); and 
convert the content data, the metadata, the context data and their corresponding weights for the communication into a first impulse for a first channel and a second impulse for a second channel (Boss, [0039]-[0040]), “the communication channel engine 130 determines whether or not the user satisfaction level with the current communication channel in the communication channel model 140 selected from block 230 meets a predefined threshold for user satisfaction with communication channels in the cognitive communication adaptation service… the communication channel engine 130 applies distinctive values for the user satisfaction level, respective to priorities of the current activity and/or the priorities of the ,
wherein the first channel periodically increased or periodically decreased a magnitude of an impulse (Boss, [0030]), “telecommunication service providers and their subscribers in order to ensure the best quality of the communication content delivery in a user-preferred manner in dynamic environments with various interferences. Also certain group of users with difficulty in communication with a certain medium/channel, the cognitive communication channel adaptation service that converts communication contents in one channel with which the user has difficulty using to another channel with which the user can communicate without difficulty would be of great value to users”; (Boss, [0021]), “the communication channel engine 130 measures the level of satisfaction with the current communication channel by monitoring the user 101 while the user 101 continues the current activity. If the current communication channel is less than satisfactory for the user 101 with the current activity as defined in preconfigure thresholds, the communication channel engine 130 takes one of the adaptive action 150 corresponding to the communication channel model 140, such that the user 101 continues the current activity while communicating over a more effective communication channel as specified in the adaptive action 150…”; (Boss, [0025]; [0039]; [0047]; [0049]). 


Referring to Claim 2, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera further teaches: 
wherein the content data is associated with at least one of an impact of a problem associated with the support ticket, a scope of the problem, an entity affected by the problem, an urgency expressed for the problem, a category of the problem, a product associated with the problem, a request for a response to the communication, a reply improbability expressed in the communication, a communication time window, an expressed status of the support ticket, and an escalation indicator for the support ticket (Bandera, [0094]), “the computer identifies a set of one or more qualitative indicators contained in textual descriptions of respective problems in the plurality of problem tickets”; (Bandera, [0083]), “problem ticket 500 includes problem ticket fields 502 and input 504. Problem ticket fields 502 represent a plurality of different data field items, such as, for example, customer name, customer contact, customer phone number, customer email, date opened, date closed, initial severity, current severity, days since last update by support, product name, release number, 

Referring to Claim 3, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera further teaches: 
wherein the metadata is associated with at least one of an author of the communication, a viewer of the communication, a time and direction of the communication, a customer account associated with the communication, and an expressed interest in the customer account (Bandera, [0032]), “Quantitative metrics 222 represent a set of numerical values contained in problem ticket 220. For example, quantitative metrics 222 may include, for example, a severity level value corresponding to problem ticket 220; a number of days value indicating the age of problem ticket 220 with no resolution; a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer; a number of days value in which the customer has not responded to requests for information corresponding to problem ticket 220; a period of time value in which the customer uploaded new information or documents corresponding to problem ticket 220; and a period of time value in which the customer has sent a new communication asking a new question corresponding to problem ticket 220”; (Bandera, [0083]).

Referring to Claim 4, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera further teaches: 
wherein the context data is associated with at least one of a time and an author of the communication relative to a time and an author of another communication which preceded the communication, a number of participants and a number of communications associated with the support ticket, roles and organizations associated with the participants, a history of a customer who created the communication, a historical response wait time associated with the customer, a historical product problem associated with the customer, historical statuses of support tickets associated with the customer, sales information associated with the customer, a contract status associated with the customer, a historical sentiment expressed by the customer, a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in the customer and viewed another support ticket that is similar to the support ticket  (Bandera, [0032]), “Quantitative metrics 222 represent a set of numerical values contained in problem ticket 220. For example, quantitative metrics 222 may include, for example, a severity level value corresponding to problem ticket 220; a number of days value indicating the age of problem ticket 220 with no resolution; a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer; a number of days value in which the customer has not responded to requests for information corresponding to problem ticket 220; a period of time value in which the customer uploaded new information or documents corresponding to problem ticket 220; and a period of time value in which the customer has sent a new communication asking a new question corresponding to problem ticket 220”; (Bandera, [0052]; [0083]).



Referring to Claim 5, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera further teaches: 
wherein at least one of the first channel and the second channel is associated with the support ticket and at least one of a current wait by a customer for support, a response time, an account history, a communication activity, participants associated with the communication activity, a scope of a problem, and an impact of the problem (Bandera, [0052]; [0057]). 

Referring to Claim 8, Bandera teaches: 
A computer-implemented method for generating priorities for support tickets, the computer-implemented method comprising (Bandera, [0003]; [0020]):
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 9 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 10 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, Bandera teaches: 
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors (Bandera, [0029]; [0043]), the program code including instructions to:
Claim 15 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claim 17 disclose substantially the same subject matter as Claim 3, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claims 6, 7, 13, 14 and 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al. U.S. Publication No. 2018/0108022 [hereinafter Bandera], in view of Boss [hereinafter Boss], and further in view of McPartlan et al., U.S. Publication No. 2004/0054743 [hereinafter McPartlan]. 

Referring to Claim 6, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera further teaches:
wherein the plurality of instructions further causes the processor to create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket (Bandera, [0036]), “Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points together”; (Bandera, [0032]), “quantitative metrics 222 may include, for example…a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer…”; (Bandera, [0034]), “Qualitative indicators 224 contained in problem ticket 220 may include, for example… the customer is asking for a manager; the customer is requesting a remote session associated with problem ticket 220; the support engineer is waiting for updates associated with problem ticket 220 from a development team…”; (Bandera, [0050]-[0051]).
Bandera teaches a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (see par. 0091) displayed on a dashboard (see par. 0092), but the combination of Bandera in view of Boss does not explicitly teach: 
wherein outputting the priority comprises outputting the score.
However McPartlan teaches: 
wherein outputting the priority comprises outputting the score (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file folders and respond to them as they wish while the preferred escalation method occurs in the present invention”;  (McPartlan, [0074]), “agent desktop 229 controls the presentation of tasks on an agent's desktop…” (McPartlan, [0169]; [0180]-[0181]).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the prioritized list of problem tickets displayed on a dashboard in Bandera to include the score limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056)

Referring to Claim 7, the combination of Bandera in view of Boss teaches the system of claim 1. Bandera teaches escalating problem tickets (see par. 0058), but the combination of Bandera in view of Boss does not explicitly teach:
wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket, 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer.


wherein the plurality of instructions further causes the processor to create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket (McPartlan, [0081]), “Information used to decided the appropriateness of an agent within the set is referred to as "agent attributes"… agents may be dedicated to one or more contact classifications. When an immediate assistance contact requests an agent, the dynamic ACD 241 searches for an appropriate agent from list 239 of available agents by filtering the agents against the contact classification and any requirements, and prioritizes the resulting agents according to their attributes…when an agent requests a contact, the waiting contact list 237 is filtered by classification and "agent requirements" (e.g., media type, territory) and prioritized according to contact attributes such as time in queue and business value”; (McPartlan, [0153]), “The Soft ACD determines the best match for the agent or contact by filtering the opposite list on classification and in light of any requirements specified in the request, and prioritizing the filter entries using on or more "priority expressions". Each priority expression contains a set of weighed contact/agent attributes that produce a priority from 0 to 100 when an entry is evaluated… Soft ACD dynamically performs the filtering and prioritizing anew for each request for a match”; (McPartlan, [0169]), 
wherein outputting the priority comprises outputting the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the escalation in Bandera to include the priority limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056).

Claim 13 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 20, the combination of Bandera in view of Boss teaches the computer program product of claim 15. Bandera further teaches: 
wherein the program code includes further instructions to:
create a score based on one of the first value and the second value and at least one of a role of a prospective viewer of the support ticket, a support agent associated with the support ticket, a product associated with the support ticket, and a customer associated with the support ticket (Bandera, [0036]), “Problem ticket manager 218 generates problem ticket score 232 based on problem ticket manager awarding one point to problem ticket 220 for each quantitative metric and each qualitative indicator identified in problem ticket 220 and adding all the awarded points together”; (Bandera, [0032]), “quantitative metrics 222 may include, for example…a number of days value indicating the last time a customer associated with problem ticket 220 has been contacted by the support engineer…”; (Bandera, [0034]), “Qualitative indicators 224 contained in problem ticket 220 may include, for example… the customer is asking for a manager; the customer is requesting a remote session associated with problem ticket 220; the support engineer is waiting for updates associated with problem ticket 220 from a development team…”; (Bandera, [0050]-[0051]). 
Bandera teaches a prioritized list of problem tickets from highest to lowest score based on the calculated score for each problem ticket (see par. 0091) displayed on a dashboard (see par. 0092) and escalating problem tickets (see par. 0058), but the combination of Bandera in view of Boss does not explicitly teach:
create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket, 
wherein outputting the priority comprises outputting at least one of the score and the adjusted priority to a corresponding at least one of the system user and the prospective viewer.

However McPartlan teaches:
create an adjusted priority based on the priority and at least one of a role of a prospective viewer of the priority, and a system user who at least one of expressed an interest in a customer account associated with the support ticket and viewed another support ticket that is similar to the support ticket (McPartlan, [0081]), “Information used to decided the appropriateness of an agent within the set is referred to as "agent attributes"… agents may be dedicated to one or more contact classifications. When an immediate assistance contact requests an agent, the dynamic ACD 241 searches for an appropriate agent from list 239 of available agents by filtering the agents against the contact classification and any requirements, and prioritizes the resulting agents according to their attributes…when an agent requests a contact, the waiting contact list 237 is filtered by classification and "agent requirements" (e.g., media type, territory) and prioritized according to contact attributes such as time in queue and business value”; (McPartlan, [0153]), “The Soft ACD determines the best match for the agent or contact by filtering the opposite list on classification and in light of any requirements specified in the request, and prioritizing the filter entries using on or more "priority expressions". Each priority expression contains a set of weighed contact/agent attributes that produce a priority from 0 to 100 when an entry is evaluated… Soft ACD dynamically performs the filtering and prioritizing anew for each request for a match”; (McPartlan, [0169]), 
wherein outputting the priority comprises outputting at least one of the score and the adjusted priority to a corresponding at least one of the system user and the prospective viewer (McPartlan, [0057]), “agent desktop 229 controls the presentation of tasks on an agent's desktop… if the designated agent is able and willing to respond to the escalated communication, the designated agent will respond in step 1310, before the method is finished. Step 1312 displays how agents, designated as well as non-designated, select communications from the shared file 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the priority and escalation in Bandera to include the priority limitations as taught by McPartlan. The motivation for doing this would have been to improve the method of prioritizing problem tickets based on identifying and scoring quantitative metrics, qualitative indicators, and customer tones contained in the content of respective problem tickets in Bandera (see par. 0001) to efficiently include the results of routing escalated communications to designated agents (see McPartlan, par. 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Daniel et al. (US 20160283936 A1) – Social networking system may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624